IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2182 Disciplinary Docket No. 3
                   Petitioner              :
                                           :   No. 106 DB 2015
                v.                         :
                                           :   Attorney Registration No. 35361
ADRIAN JOSEPH MOODY,                       :
                Respondent                 :   (Philadelphia)


                                      ORDER


PER CURIAM:


      AND NOW, this 26th day of June, 2015, there having been filed with this Court by

Adrian Joseph Moody his verified Statement of Resignation dated June 10, 2015,

stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in

accordance with the provisions of Pa.R.D.E. 215, it is

      ORDERED that the resignation of Adrian Joseph Moody is accepted; he is

disbarred on consent from the Bar of the Commonwealth of Pennsylvania; and he shall

comply with the provisions of Pa.R.D.E. 217.        Respondent shall pay costs to the

Disciplinary Board pursuant to Pa.R.D.E. 208(g).